STATE OF MINNESOTA
                                                                              I
                                                                             December 8, 2015
                                   IN SUPREME COURT                            OIRCEGF
                                                                           AJIPB.LMECcuns
                                          Al5-0740




In RePetition for Disciplinary Action against
Steven L. Handevidt, a Minnesota Attorney,
Registration No. 004037X.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Steven L. Handevidt has committed

professional misconduct warranting public discipline-namely, failing to timely resolve

title issues in a client-related matter and failing to cooperate with the disciplinary process.

See Minn. R. Prof. Conduct 1.3, 8.l(b); Rule 25, Rules on Lawyers Professional

Responsibility (RLPR).        On June 12, 2015, the court deemed the allegations in the

petition admitted after respondent did not file an answer, see Rule 13(b), RLPR, and

directed the parties to file briefs on the appropriate discipline to be imposed. The court

scheduled oral argument in the case for December 1, 20 15.

       On November 25, 2015, the parties notified the court that they had entered into a

stipulation for discipline.    In the stipulation, respondent waives the procedural rights

provided by Rule 14, RLPR, and unconditionally admits the allegations in the petition.

The parties jointly recommend that the appropriate discipline is a 30-day suspension

followed by 2 years of unsupervised probation.
       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent Steven L. Handevidt is suspended from the practice of law,

effective 14 days from the date of this order, for a minimum of 30 days;

       2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals);

       3.      Respondent shall pay $900 in costs and disbursements pursuant to Rule

24(a), RLPR;

       4.      Respondent shall be eligible for reinstatement following the expiration of

the suspension period provided that, at least 15 days before the expiration of the

suspension period, respondent files with the Clerk of Appellate Courts and serves upon

the Director an affidavit establishing that he is current with continuing legal education

requirements, has fully complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       5.      Upon reinstatement to the practice of law, respondent shall be subject to 2

years' probation, subject to the following conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation and promptly respond to
       the Director's correspondence by the due date. Respondent shall provide to
       the Director a current mailing address and shall immediately notify the
       Director of any change of address. Respondent shall cooperate with the
       Director's investigation of any allegations of unprofessional conduct which
       may come to the Director's attention. Upon the Director's request,
       respondent shall provide authorization for release of information and
       documentation to verity compliance with the terms of this probation;

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct; and

      (c)    Respondent shall initiate and maintain office procedures which
      ensure that there are prompt responses to correspondence, telephone calls,
      and other important communications from clients, courts, and other persons
      interested in matters which respondent is handling, and which will ensure
      that respondent regularly reviews each and every file and completes legal
      matters on a timely basis.

       6.     Within 1 year of the date of this order, respondent shall file with the Clerk

of Appellate Courts and serve upon the Director proof of successful completion of the

professional responsibility portion of the state bar examination. Failure to timely file the

required documentation shall result in automatic re-suspension, as provided in Rule

18(e)(3), RLPR.


      Dated: December 8, 2015                    BY)\HE COURT:



                                                   (/l[e<t
                                                 David R. Stras
                                                 Associate Justice